Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 

Response to Amendment

	The amendment filed on 03/10/2022 has been entered. Claims 21-49 remain pending in the Application. Claims 21, 22, 28 and 45 have been amended by the Applicant. Previous claim 28 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in light of Applicant’s amendments to claims 21, 28. Claims 21-49 are found allowable. 

Affidavit

The declaration under 37 CFR 1.130(a) filed on 03/10/2022 is sufficient to overcome the rejection of claims 21 and 45 based on Lee et al. WO 2016099051 A1, where Park et al. (hereafter Park) US 20180011284 A1 was cited as the closest English language equivalent. In the above declaration the inventor Sang Ok Park declares that the disclosure of WO 2016099051, published within  the grace period of the effective filing date of instant application, which is perfected to earliest effective filing date (see Priority section below), was made by him, whereas co-inventors Seong Min Lee and Hyune O Yoo were assisting but not contributing in conception of the instant application. Hence the subject matter relied upon from Lee reference is the work of the instant application inventors only. 

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/KR2017/010605, with International Filing Date: 09/26/2017 that claims foreign priority to 10-2016-0126652, filed 09/30/2016, claims foreign priority to 10-2016-0131103, filed 10/11/2016 and claims foreign priority to 10-2016-0126653, filed 09/30/2016 (Korea). Translations of 

Allowable Subject Matter
Claims 21-49 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

	Regarding to independent claim 21, directed towards a lens moving apparatus, the closest art of Park teaches (see Figs. 1-24) such  a lens moving apparatus (e.g. lens moving apparatus e.g. 100, with lens barrel and lens in moving bobbin as part of camera module, paragraphs [07, 50-56, 236-244]) comprising: 
a housing comprising first side portion and second side portion (i.e. housing 140, also with cover 300, having side portions and corner side portions as depicted in e.g. Fig. 2,18-21 paragraph [50-59, 60, 78, 236-244]);
a bobbin disposed in the housing (i.e. 110 in housing 140, paragraphs [50-54, 59-63, 236-244], Fig. 2, 18-21); 
a coil disposed on an outer surface of the bobbin (coil 120 on external surface of 110, paragraphs [51-52, 59, 236-244], Figs. 2, 6a-b, 18-21); 
first magnets disposed on the first side portion of the housing (i.e. magnet(s) 130, e.g. a-c, b-d or a-b, d,  on first side portion of the housing 140, see Figs. 2, 3, 8, 18-21, paragraphs [51-52, 60, 110, 236-244]); 
a first circuit board disposed at the second side portion and comprising a first pad, a second pad, a third pad, a fourth pad, a fifth pad, and a sixth pad (i.e. as 4000 circuitry/wires/ surface circuit/ surface 
a first position sensor disposed on the first circuit board and electrically connected to the first pad, the second pad, the third pad, the fourth pad, the fifth pad, and the sixth pad (as position sensor 170 on circuitry/wires, 4000 connected through six pads, paragraphs [51-52, 85-89, 114, 222-228, 293-296, 304-307]); 
an upper elastic member (150) coupled with an upper portion of the housing (150 coupled to 140, also 110, paragraphs [142, 179-183, 222, 249-255]) and comprising a first upper spring, a second upper spring, a third upper spring, and a fourth upper spring (as upper elastic member 150 including four elastic members 150a-d, and 150-1-6 on housing 140, paragraphs [51-52, 142, 179-183, 222, 255, 303-208, 311-315], see e.g. Fig. 10,12, 21-22), wherein the first to fourth springs are disposed on the housing to be spaced apart from one another (elastic member 150 with spaced apart/divided parts 150a-d, 150-1-6 on housing 140, paragraphs [51-52, 142, 179-183, 222, 255, 303-208, 311-315], see e.g. Fig. 10,12, 21-22); 
and a lower elastic member (divided lower elastic 160) coupled with a lower portion of the housing (140) and comprising first and second lower springs, electrically connected to the coil (i.e. as lower springs 160 with first and second lower spring e.g. 160a-b, electrically connected  to coil 120, paragraphs [51-52, 143, 179-185, 216, 222, 243,254-255, 309-311,319], see e.g. Fig. 11,13),
a plurality of supporting members (220) comprising a first supporting member, a second supporting member, a third supporting member, and a fourth supporting member (i.e. four groups of supporting members 220 may be coupled to the edge of the (at corners) housing 140, paragraphs [253, 266-271, 306-309], as depicted in e.g. Figs. 18, 21-22),
wherein each of the first to fourth upper springs comprises an external frame coupled with the housing (as each of four elastic members 150a-d, 150-1-6 external frame coupled to housing 140, paragraphs [254-255, 142, 179-183, 222, 303-208, 311-315], see e.g. Fig. 10,12, 21-22), wherein the first to fourth upper springs are coupled with the first to fourth pads through a solder or a conductive member, respectively (i.e. as four separate 150 e.g. -1,-2, 4, -5 are coupled to four pads connections of 4000, e.g. paragraphs [222-228, 293, 303-307, 314-318], and 

However, regarding claim 21, the cited art of Park does not constitute prior art as it is Disqualified as reference prior art via 35 U.S.C. 102(b).  

Regarding to independent claim 21, directed towards a lens moving apparatus, the closest art of Murakami US 20170192195 A1 (of record, see Information Disclosure Form 08/20/2021) also teaches (see Figs. 1-14) such  a lens moving apparatus (e.g. lens driving device e.g. 1, with lens barrel and lens in moving bobbin as part of camera module A, paragraphs [01, 09-14, 29-43], see Figs. 2-10 and related descriptions) comprising: a housing comprising a first side portion and a second side portion; a bobbin disposed in the housing; a first coil disposed on an outer surface of the bobbin; first magnets disposed on the first side portion of the housing; a first circuit board disposed at the second side portion and comprising a first pad, a second pad, a third pad, a fourth pad, and separate a fifth pad, and a sixth pad (e.g. 131,132n,p, e.g. Fig. 5 descriptions); a first position sensor disposed on the first circuit board and electrically connected to the first pad, the second pad, the third pad, the fourth pad, the fifth pad, and the sixth pad; an upper elastic member coupled with an upper portion of the housing and comprising a first upper spring, a second upper spring, a third upper spring, and a fourth upper spring, wherein the first to fourth springs are disposed on the housing to be spaced apart from one another; and a lower elastic member coupled with a lower portion of the housing and comprising first and second lower springs, wherein the first and second lower springs are electrically connected to the first coil, a plurality of  supporting members comprising a first supporting member, a second supporting member, a third supporting member, and a fourth supporting member, wherein each of the first to fourth upper springs comprises an external frame coupled with the housing, wherein the first to fourth upper springs are coupled with the first to fourth pads through a solder or a conductive member, respectively, and wherein the first and second lower springs are coupled with the fifth and sixth pads through a solder or a conductive member, respectively (Figs. 2-10 and related descriptions).
Regarding claim 21,  the prior art of Murakami taken either singly or in combination fails to anticipate or fairly suggest such a lens moving apparatus including the specific arrangement where first circuit board disposed at the second side portion and comprising all six pads, i.e. a first pad, a second pad, a third pad, a fourth pad, a fifth pad, and a sixth pad, in combination with all other claimed limitations of claim 21. 

With respect to claims 22-44 and 48-49, these claims depend on claim 21 and are allowable at least for the reasons stated supra.

Regarding to independent claim 45, directed towards a lens moving apparatus, similarly as for claim 21, the cited art of Park does not constitute prior art as it is Disqualified as reference prior art via 35 U.S.C. 102(b).  

Regarding to independent claim 45, directed towards a lens moving apparatus, the closest art of Murakami US 20170192195 A1 also teaches (see Figs. 1-14) such  a lens moving apparatus (e.g. lens driving device e.g. 1, with lens barrel and lens in moving bobbin as part of camera module A, paragraphs [01, 09-14, 29-43], see Figs. 2-10 and related descriptions) comprising: a housing comprising a first side portion and a second side portion; a bobbin disposed in the housing; a first coil disposed on an outer surface of the bobbin; first magnets disposed on the first side portion of the housing; a first circuit board comprising a first pad, a second pad, a third pad, a fourth pad, and separate a fifth pad, and a sixth pad (e.g. 131,132n,p, e.g. Fig. 5 descriptions); a first position sensor disposed on the first circuit board and electrically connected to the first pad, the second pad, the third pad, the fourth pad, the fifth pad, and the sixth pad; an upper elastic member coupled with an upper portion of the housing and comprising a first upper spring, a second upper spring, a third upper spring, and a fourth upper spring, wherein the first to fourth springs are disposed on the housing to be spaced apart from one another; and a lower elastic member coupled with a lower portion of the housing and comprising first and second lower springs, wherein the first and second lower springs are electrically connected to the first coil, a plurality of  supporting members comprising a first supporting member, a second supporting member, a third 
Regarding claim 45,  the prior art of Murakami taken either singly or in combination fails to anticipate or fairly suggest such a lens moving apparatus including the specific arrangement where first circuit board disposed at the second side portion and comprising all six pads, i.e. a first pad, a second pad, a third pad, a fourth pad, a fifth pad, and a sixth pad, in combination with all other claimed limitations of claim 45. 

With respect to claims 46-47, these claims depend on claim 45 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/            Primary Examiner, Art Unit 2872